DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0327240 A1) in view of Maattanen (US 2020/0228931 A1).
Regarding claim 1, Yamada discloses a method performed by a user equipment (UE) (26) in a communication system, the method comprising: identifying whether the UE is in a camped on -any cell state or a camped normally state (paragraph [0136]; [0128]-[0130]; and so on, illustrating that the wireless terminal is identifying whether it is camped in one of the states); monitoring a short message based on an identification that the UE of a radio resource control (RRC) idle state is in the camped on any cell state (paragraph [0128]; [0130]; [0195]; [0028]; and etc., describing monitor relevant System Information); and monitoring the short message and a paging message based on an identification that the UE of the RRC idle state or a RRC inactive state is in the camped normally state (paragraph [0128]-[0129]; [0188]; [0028]; and so on, explaining monitor Paging Channels of the cell according to information sent in system information and relevant System Information (SI)).
Yamada doesn’t disclose wherein the short message includes indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), wherein the paging message is associated with a radio resource control (RRC) connection of the UE, and wherein the short message is received on a physical downlink control channel (PDCCH) using a paging-radio network temporary identifier (P-RNTI) with or without the paging message.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the short message includes indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), wherein the paging message is associated with a radio resource control (RRC) connection of the UE, and wherein the short message is received on a physical downlink control channel (PDCCH) using a paging-radio network temporary identifier (P-RNTI) with or without the paging message as taught by Maattanen into Yamada in order to improve resource utilization and efficiency of communication.
Regarding claim 4 and 14, as applied above, as applied above, Yamada discloses short message. However, Yamada doesn’t disclose wherein the short message is received on by using a short message field in downlink control information (DCI) on the PDCCH.  
Maattanen teaches wherein the short message is received on by using a short message field in downlink control information (DCI) on the PDCCH (paragraph [0024]; [0067]; [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the short message is received on by using a short message field in downlink control information (DCI) on the PDCCH as taught by Maattanen into Yamada in order to improve bandwidth utilization and efficiency of communication.
Regarding claim 6, 11, and 16.
Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Maattanen, and further in view of Jung et al. (US 2018/0176972 A1).
Regarding claim 2, 8, 12, and 18, as applied above, the modified communication of Yamada discloses idle state or mode. However, the modified communication of Yamada doesn’t disclose wherein the camped on any cell state is only applicable for a RRC idle state. 
Jung teaches wherein the camped on any cell state is only applicable for a RRC idle state (paragraph [0249]; [0252]-[0254]; and etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the camped on any cell state is only applicable for a RRC idle state as taught by Jung into the modified communication of Yamada in order to reduce power consumption.
Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Maattanen, and further in view of Sang et al. (US 2019/0045481 A1).
Regarding claim 3, 9, 13, and 19,  as applied above, the modified communication of Yamada discloses camped normally state. However, the modified communication of Yamada doesn’t disclose wherein the camped normally state is applicable for the RRC idle and the RRC inactive state.
Sang teaches wherein the camped normally state is applicable for the RRC idle and the RRC inactive state (paragraph [0073]; [0083]; [0145]; and so on).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the camped normally state is applicable for the RRC idle and the RRC inactive state as taught by Sang into the modified communication of Yamada in order to reduce congestion.
Claims 21-22 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Maattanen, and further in view of Choi et al. (US 2016/0165521 A1).
	Regarding claim 21-22 and 23-24, the modified communication of Yamada discloses the indication information on the modification of the system information is used to apply a system information acquisition procedure from a start of a next modification period, wherein the indication information on at least one of the ETWS or the CMAS (Maattanen, e.g. paragraph [0034]; [0071]-[0074]; [0170]-[0174]; [0180]; and so on).
	The modified communication of Yamada doesn’t disclose the ETWS or the CMAS is used to obtain the system information block 1 (SIB1), and wherein the SIB1 is used to obtain at least one of SIB6, SIB7, or SIB8.
	Choi teaches the ETWS or the CMAS is used to obtain the system information block 1 (SIB1), and wherein the SIB1 is used to obtain at least one of SIB6, SIB7, or SIB8 (paragraph [0087]-[0088]; [0111]; [0126]; [0129]; [0131]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461